Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Proposed Amendments:  Examiner would like to propose amending the independent claims (1, 11 and 17) to include the following limitation from Section 0051 from applicant’s specification. 
wherein the modified dialogue guidance may be determined based on the selection of at least one dialogue form comprising a rule for communicating, wherein the at least one dialogue form, corresponds to the identified sentiment or disposition. The rule for communicating may include restrictions, suggestions, or standards. 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1,11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
'applicant argues that the cited references fails to disclose the limitation the dialogue guidance is automatically modified based on the real-time sentiment or disposition of the first human participant upon receipt of a communication from the second human participant'
In reply, Examiner respectfully disagree because Goldstein in Section 0024, lines 13-15- teaches that  based on the sentiment of the users a response is presented to other users (second human participant) within the conversation- this means that the response is generated based on a determined sentiment of the user- each response is  
Colson which also teaches an electronic conference management services teaches Col. 7 lines 5-25- thus based the speech received from the other speakers in the conference (second human participant) the conference organizer (first human participant) it is automatically determined that a particular high priority topic is being discussed (Col. 7 lines 10-19). Based on the determination as described above, a transcript analyzing component may utilize personalities identifying component to assess and identify the different personalities to determine if further attention and analysis by the tone analyzer (Col. 7 lines 19-25) and a notification is sent to inform registered user of a determined high priority electronic conference meeting  and ask them to join the conference. (This modification or extra analyses is as a result of the determination that the speaker’s tone (sentiment)  is either harsh or irritated).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of modifying the teaching of Goldstein to include the teaching as taught by Colson where a real time analyses of the sentiment of the speakers are considered. The motivation is that it helps in making an immediate and effective decision making during the conference. 

Applicant argues that the cited references fails to disagree the limitation; “the dialogue guidance is automatically modified based on the real-time sentiment or disposition of the first human participant upon receipt of a communication from the second human participant”
In reply, Examiner respectfully disagree because as explained above Goldstein in Section 0024, lines 13-15- teaches that  based on the sentiment of the users a  
Colson which also teaches an electronic conference management services teaches Col. 7 lines 5-25- thus based the speech received from the other speakers in the conference (second human participant) the conference organizer (first human participant) it is automatically determined that a particular high priority topic is being discussed (Col. 7 lines 10-19). Based on the determination as described above, a transcript analyzing component may utilize personalities identifying component to assess and identify the different personalities to determine if further attention and analysis by the tone analyzer (Col. 7 lines 19-25) and a notification is sent to inform registered user of a determined high priority electronic conference meeting  and ask them to join the conference. (This modification or extra analyses is as a result of the determination that the speaker’s tone (sentiment)  is either harsh or irritated).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of modifying the teaching of Goldstein to include the teaching as taught by Colson where a real time analyses of the sentiment of the speakers are considered. The motivation is that it helps in making an immediate and effective decision making during the conference.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Goldstein (20170132207) in view of Colson (9652113).
Claim 1, Goldstein discloses a method for dialogue guidance between a plurality of  participants, (Abstract: lines 10-16 Goldstein  discloses identifying a sentiment of a user among one or more user in a conversation and based on the identified sentiment generating  and transmitting a customized response) method comprising: 
 receiving input data associated with a first human participant, the input data comprising one or more of text data, audio data, or video data; (Section 0020, lines 3-16- the communication from a user (customer) can be e-mail, SMS and text message-See Section 0021, lines 13-17) 
 identifying one of a sentiment or a disposition corresponding to the first human participant in real-time based on the input data; (Section 0024, lines 3-8- - thus sentiment of each user for use in determining whether to respond based on the conversation (input data))
(regarding identifying one of a sentiment or a disposition in real-time based on the input data, Goldstein discloses in section 0057, lines 11-17 .. “based on the input of the user the sentiment analysis module infers the user is more schedule-constrained, and therefore more likely to be in a need-to-book mindset. In this example, the reply will, therefore be more to-the point and less solicitous of further inputs”  the conclusion of the sentiment analysis is based on the real time input query of the user) 
 determining dialogue guidance for a second participant based on the identified sentiment or the disposition of the first human participant; (Section 0024, lines 13-15- thus based on the sentiment of the users a response is presented to other users (second human participant) within the conversation)  and providing the dialogue guidance to the second human participant. (Section 0030, lines 7-9 “the response (dialogue guidance) is transmitted to the user (s) involved in the conversation-See NB)
(NB: thus user(s) reads on the second participant)
Goldstein does not disclose wherein the dialogue guidance is automatically modified based on the real-time sentiment or disposition of the first human participant upon receipt of a communication from the second human participant and 
Colson discloses wherein the dialogue guidance is automatically modified based on the real-time sentiment or disposition (Col. 6 lines 53-59- real time analyzes)  of the first human participant upon receipt of a communication from the second human participant. (Col. 7 lines 5-25- thus based the speech received from the other speakers in the conference (second human participant) the conference organizer (first human participant) it is automatically determined that a particular high priority topic is being discussed (Col. 7 lines 10-19). Based on the determination as described above, a transcript analyzing component may utilize personalities identifying component to assess and identify the different personalities to determine if further attention and analysis by the tone analyzer (Col. 7 lines 19-25) and a notification is sent to inform registered user of a determined high priority electronic conference meeting  and ask them to join the conference. (This modification or extra analyses is as a result of the determination that the speaker’s tone (sentiment)  is either harsh or irritated).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of modifying the teaching of Goldstein to include the teaching as taught by Colson where a real time analyses of the sentiment of the speakers are considered. The motivation is that it helps in making an immediate and effective decision making during the conference. 
Claim 2, Goldstein in view of Colson  discloses that the method further comprising retrieving supplemental information corresponding to the first human participant, (Goldstein: Section 0025, lines 1-3- thus  the various data sources reads on the supplemental information and also Section 0046, lines 4-8- thus data from storage 220 are extracted as supplemental information) the supplemental information including one or more of social media information, social network information, or web platform information; wherein identifying the sentiment or the disposition is further based on the supplemental information. (Goldstein: Section 0025: thus the data sources are retrieved from the profile of the user in the conversation where the profile comprise preferences within a web platform information- thus the web platform information and the user profile show that the information is a social network information)  
Claim 3, Goldstein in view of Colson  discloses wherein determining the dialogue guidance comprises selecting at least one dialogue form comprising a rule for communicating, (Goldstein: Section 0106, lines 1-4- thus based on preferences users are guided on how to communicate differently, preferences provide rules on how user should communicate) wherein the at least one dialogue form corresponds to the identified sentiment or disposition. (Goldstein: Section 0116, lines 1-3- thus “a sentiment of the user and a travel phase is determined” this means the sentiment of the user is identified). 
Claim 4, Goldstein in view of Colson discloses wherein the rule for communicating comprises one of a restriction, a suggestion, an evidence standard, a premise interrelationship standard, or a burden of proof standard. (Goldstein: Section 0029,lines 2-5- thus the communication to modify recommendations (suggestions) in the set of options to best meet those goals- dialogue forms and communication rules reads on the recommendations made to the users traveling) 
Claim 5, Goldstein in view of Colson discloses that the method further comprising processing the input data using at least one of a natural language processing (NLP) system and a computer vision (CV) system. (Goldstein: Section 0044: The natural language processing module reads on the NLP system). 
Claim 6, Goldstein in view of Colson  discloses that the method further comprising wherein identifying the sentiment or disposition is based on a deep learning system. (Goldstein: Section 0038, lines 7-9, learning to form future replies described in learning techniques reads on the learning system) and (Dolan: Machine-learned Sentiment Model -115 in fig. 2)  
Claim 7, Goldstein in view of Colson discloses wherein the participant is a member of an audience. (Goldstein: Section 0021, lines 8-15- thus any of participant in the conversation is a member of the audience)
Claim 8, Goldstein in view of Colson discloses wherein the participant is a presenter. (Goldstein: Section 0021, lines 1-4- thus a first user sends an email – thus the presenter) 
Claim 9, Goldstein in view of Colson discloses wherein the dialog guidance is provided on display for the presenter. (Goldstein: Section 0127, lines 1-5- thus graphics 810 (e.g. PDP, LED can all be used to display the emails in the conversations and responses (dialogue responses)) 
Claim 10, Goldstein in view of Colson discloses wherein the dialog guidance is transmitted to the presenter over a network. (Goldstein: Section 0113,lines 10-12 networked system 100 is used in the system connect users) 
Claim 11, Goldstein discloses a dialogue guidance between a plurality of participants (Abstract: lines 10-16 Goldstein  discloses identifying a sentiment of a user among one or more user in a conversation and based on the identified sentiment generating  and transmitting a customized response) comprising: 
a communication interface that receives input data from an input capture system, (Section 0129, lines 2-6- thus input components such as cameras and microphone)  the input data associated with a presentation audience and comprising one or more of text data, audio data, or video data; (Section 0020, lines 3-16- the communication from the a user (customer) can be e-mail, SMS and text message-See Section 0021, lines 13-17) 
 and one or more processors that execute instructions stored in memory, wherein execution of the instructions by the processors: (Section 0126, lines 1-2 and 4-6- thus processor 802 and memory 804) 
identify one of a sentiment or a disposition corresponding to the presentation audience in real time based on the input data; (Section 0024, lines 3-8- - thus sentiment of each user for use in determining whether to respond based on the conversation (input data))
Regarding real time identification Goldstein addresses this issue by determining an accurate customized response based on a realtime extracted sentiment that is inferred from a conversation- section 0014. 
 determine, based on one of the sentiment or the disposition, dialogue guidance for a presenter of the presentation; (Section 0024, lines 13-15- thus based on the sentiment of the users a response is presented to other users (presenter) within the conversation)  and provide the dialogue guidance to the presenter. (Section 0030, lines 7-9 “the response (dialogue guidance) is transmitted to the user (s) involved in the conversation-See NB)
(NB: thus user(s) reads on the second participant)
Goldstein does not disclose wherein the dialogue guidance is automatically modified based on the real-time sentiment or disposition of the first human participant upon receipt of a communication from the second human participant and 
Colson discloses wherein the dialogue guidance is automatically modified based on the real-time sentiment or disposition (Col. 6 lines 53-59- real time analyzes)  of the first human participant upon receipt of a communication from the second human participant. (Col. 7 lines 5-25- thus based the speech received from the other speakers in the conference (second human participant) the conference organizer (first human participant) it is automatically determined that a particular high priority topic is being discussed (Col. 7 lines 10-19). Based on the determination as described above, a transcript analyzing component may utilize personalities identifying component to assess and identify the different personalities to determine if further attention and analysis by the tone analyzer (Col. 7 lines 19-25) and a notification is sent to inform registered user of a determined high priority electronic conference meeting  and ask them to join the conference. (This modification or extra analyses is as a result of the determination that the speaker’s tone (sentiment)  is either harsh or irritated).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of modifying the teaching of Goldstein to include the teaching as taught by Colson where a real time analyses of the sentiment of the speakers are considered. The motivation is that it helps in making an immediate and effective decision making during the conference. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of modifying the other users within the network to include a human. The motivation is using persons unable people to learn more about how human interact with each other. 

Claim 12, Goldstein in view of Colson discloses wherein the input data is captured by a device of the presenter of the presentation. (Goldstein: Section 0021, lines 1-4- thus a first user sends an email using a computer or a smart phone – thus the presenter) 

Claim 13, Goldstein in view of Colson (Col. 6 lines 9-13-Electronic conference means that in the conference there are members and a presenter)  discloses wherein the input data is captured by a device of one or more members of the presentation an audience. (Goldstein: Section 0021, lines 8-15- thus any of participant in the conversation is a member of the audience)

Claim 14, Goldstein in view of Colson discloses that the dialogue guidance system further comprising a display that provides the dialogue guidance to the presenter during the presentation. (Goldstein: Section 0127, lines 1-5- thus graphics 810 (e.g. PDP, LED can all be used to display the emails in the conversations and responses (dialogue responses)) 

Claim 15, Goldstein in view of Colson discloses wherein the communication interface further transmits a query (Goldstein: Section 0016, lines 4-5 searching a query means transmitting a query) for the sentiment or disposition over a communication network to a sentiment identifier service. (Goldstein: Section 0113,lines 10-12 networked system 100 is used in the system connect users) 

Claim 16, Goldstein in view of Colson  discloses wherein the communication interface further transmits a query for the dialogue guidance to a dialogue form selector service. (Goldstein: Section 0016, lines 14-18 presents the user with options such as traveling options as a response which are selectable- please see lines 21-22) 
Claim 17, Goldstein discloses a non-transitory, computer-readable storage medium, having embodied thereon instructions executable by one or more processors (Section 0126, lines 1-2 and 4-6- thus processor 802 and memory 804) 
to perform a method for dialogue guidance between a plurality of participants, the method comprising: receiving input data captured from a communication event  in real-time among at least a first human participant and a second participant, (Abstract: lines 10-16 Goldstein  discloses identifying a sentiment of a user among one or more user in a conversation and based on the identified sentiment generating  and transmitting a customized response) the input data comprising one or more of text data, audio data, or video data; (Section 0020, lines 3-16- the communication from the a user (customer) can be e-mail, SMS and text message-See Section 0021, lines 13-17) 
identifying one of a sentiment or a disposition of the second participant corresponding to the communication event based on the input data; (Section 0024, lines 3-8- - thus sentiment of each user for use in determining whether to respond based on the conversation (input data))
 determining dialogue guidance for the first human participant based on the identified sentiment or the disposition of the second participant; (Section 0024, lines 13-15- thus based on the sentiment of the users a response is presented to other users (second human participant) within the conversation)
and providing the dialogue guidance to the first human participant. (Section 0030, lines 7-9 “the response (dialogue guidance) is transmitted to the user (s) involved in the conversation-See NB) (NB: thus user(s) reads on the second participant)
Goldstein does not disclose wherein the dialogue guidance is automatically modified based on the real-time sentiment or disposition of the first human participant upon receipt of a communication from the second human participant and 
Colson discloses wherein the dialogue guidance is automatically modified based on the real-time sentiment or disposition (Col. 6 lines 53-59- real time analyzes)  of the first human participant upon receipt of a communication from the second human participant. (Col. 7 lines 5-25- thus based the speech received from the other speakers in the conference (second human participant) the conference organizer (first human participant) it is automatically determined that a particular high priority topic is being discussed (Col. 7 lines 10-19). Based on the determination as described above, a transcript analyzing component may utilize personalities identifying component to assess and identify the different personalities to determine if further attention and analysis by the tone analyzer (Col. 7 lines 19-25) and a notification is sent to inform registered user of a determined high priority electronic conference meeting  and ask them to join the conference. (This modification or extra analyses is as a result of the determination that the speaker’s tone (sentiment)  is either harsh or irritated).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of modifying the teaching of Goldstein to include the teaching as taught by Colson where real time analyses of the sentiment of the speakers are considered. The motivation is that it helps in making an immediate and effective decision-making during the conference.
Claim 18, Goldstein in view of Colson discloses wherein the communication event includes a message, and wherein the first human participant is a presenter of the message. (Goldstein: Section 0021, lines 1-4- thus a first user sends an email – thus the presenter) 

Claim 19, Goldstein in view of Colson discloses wherein the communication event includes a message, and wherein the first human participant is a recipient of the message. (Goldstein: Section 0021, lines 8-15- thus any of participant in the conversation is a member of the audience means the participant is the recipient)

Claim 20, Goldstein in view of Colson discloses further comprising instructions executable to retrieve supplemental information corresponding to at least one of the first human participant and the second human participant, (Goldstein: Section 0025, lines 1-3- thus  the various data sources reads on the supplemental information and also Section 0046, lines 4-8- thus data from storage 220 are extracted as supplemental information) the supplemental information including one or more of social media information, social network information, or web platform information; wherein the sentiment or disposition is further identified based on the supplemental information. (Goldstein: Section 0025: thus the data sources are retrieved from the profile of the user in the conversation where the profile comprise preferences within a web platform information- thus the web platform information and the user profile show that the information is a social network information)  

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beaver 2017/0277993  discloses a virtual assistant service 106 may determine that a sentiment of a user changed from a first state to a second state during a conversation. For example, the virtual assistant service 106 may determine that a sentiment of a user changed from happy or content to sad or angry in response to a virtual assistant providing a particular response or performing a particular task for the user. Such change in sentiment may indicate that the user was not satisfied with the virtual assistant's performance.
Socolof 9160692 discloses an Interactive Live Political Events that allows clients to provide feed­back to political candidates speakers and/or event producers relative to the event being observed. Feedback options are considered. 
Gupta 10446005 discloses Public Speaking Trainer with 3-D simulation and real Time Feedback. A public speaking trainer has a computer system including a display monitor. A microphone is coupled to the computer system.
A presentation is recorded onto the computer system using the microphone and video capture device. A first feature of the presentation is extracted based on data from the microphone and video capture device while recording the presentation. A metric is calculated based on the first feature. The simulated audience member is animated in response to a change in the metric. A score is generated based on the metric. The score is displayed on the display monitor of the computer system after recording the presen­tation. A training video is suggested based on the score.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        07/26/2021